Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent Pub. 2019/0289650 to Yoo in view of U.S. Patent Pub. 2007/0161373 to Klatt.

Regarding claims 1 and 14, Yoo teaches a method for information processing, the method being applied to a terminal device, the method comprising:

receiving first indication information for a core network from a network device, wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network; the network device is capable of connecting to at least one core network or to at least one core network type (see Figs. 1-6 and 10-12 and sections [0022], [0027], [0032], [0067] to [0073] and step 1107 described in [0300] to [0303], which teach a terminal (UE) receiving broadcasted information from a base station (eNB “network device”) which includes “the first indication” information about a number of different types of core networks); and

selecting a target core network type and/or a target core network based on the first indication information for the core network (see sections [0073] to [0075] and step 

Regarding the “transceiver” and “processor” of claim 14, see these two elements (1301 and 1303) in Fig. 13 of Yoo as described in sections [0331] to [0349]. 

Regarding claim 8, which recites “a network device (eNB in Yoo) capable of connecting to at least one core network, or capable of connecting to at least one type of core network, the network device comprising: 

a transceiver configured to transmit first instruction information for a core network to a terminal device (see section [0027] and the eNB base station transceiver 1401 in Fig. 14 of Yoo); 

wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network (see Figs. 1 and 11 where the eNB transmits core network information in step 1107, and see the rejection of claim 1 above).

Regarding the feature of claims 1, 8 and 14 which now recite “wherein the first indication information comprises at least one core network type and a parameter corresponding to each core network type”, see sections [0022], [0027], [0075] and [0301] to [0305] and [0323] to [0326] of Yoo, which teach that the eNB receives the 

Regarding the feature of a “parameter corresponding to each core network type”, Klatt is added. 

In an analogous art, Klatt teaches a mobile device which may access any number of different core networks.  As shown in Figs. 4 and as described in section [0048], Klatt teaches “Additional BIB1s (e.g., SIB1.1, SIB1.2, etc., or SIB1bis, SIB1ter) must then be set up on the BCCH, by which a dedicated set of (potentially different) core network parameters for each of the supported core networks 10 or 11 can be provided to the potential subscriber terminals 13 via a common radio access network 12, as shown in FIG. 4e and FIG. 4f.”  

Therefore, as Yoo teaches providing core network type information to the UE and as Klatt explicitly teaches that each core network parameters are also transmitted to the UE, it would have been obvious to one of ordinary skill to modify Yoo with the core network parameters of Klatt in order to assist the UE in core network selection, as is desired based on the application running on the UE.  

Regarding the amendments which now recite:
“and the parameter corresponding to each core network type comprises a parameter associated with a feature corresponding to each core network type, and the feature comprises at least one of: a data transmission mechanism, or a power saving mechanism, and 
transmitting core network selection information to the network device responsive to initiating a service request, 
wherein the core network selection information comprises the target core network type selected by the terminal device and/or identification information of the target core network selected by the terminal device”, as described above, section [0048] of Klatt teaches that each different type of core network has a different parameter set. This section also recites that “This information may include, for example, information required for communication with the core network which may be different depending on the type of the core network.”  Therefore, this information/parameter of “information required for communication with the core network” included in the SIB may be interpreted to be the newly recited “data transmission mechanism”.    

Regarding claims 3, 10 and 16, which recite “wherein the receiving first indication information for a core network from a network device comprises: receiving, via broadcast signaling or dedicated signaling, the first indication information for the core network from the network device”, see sections [0023], [0069], [0301] to [0303] of Yoo, which teach receiving the core network information in broadcasted (MIB) signaling, and see section [0048] of Klatt which teaches broadcasted SIB, as recited.

one of: responsive to registering with a core network, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; responsive to transmitting a service request to a core network of at least one core network type, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; or responsive to transmitting a service request to at least one core network, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network” (see Figs. 4, 6 and 8 and section [0106] of Yoo, which teach the UE registering with the selected core network and see sections [0069] to [0075] for the network type selection, and see section [0300] in Fig. 11, which includes the service request).

Regarding claims 5, 12 and 18, which recite “wherein the selecting a target core network type and/or selecting a target core network comprises one of: selecting one or more target core network types and/or one or more target core networks according to features or preset features supported by the terminal device (see for example, Figs. 12A and 12B and sections [0313] to [0329], which teach the “preset features” relating to the application (such as VoLTE) on the terminal are used to select the core network); selecting one or more target core network types and/or one or more target core networks according to second indication information of the network device (see sections [0075] to [0076], which teach second information and service); or selecting one or more 

Regarding claims 7, 13 and 20, which recite “wherein the core network type comprises one of: a fifth generation (5G) core network, an evolved packet core network (EPC), or a third generation (3G) core network”, as described in sections [0304] and [0305], Yoo teaches that the core network is an EPC network, as recited. 


Response to Arguments
Applicant's arguments filed 12-27-21 have been fully considered but they are not persuasive and/or now moot in view of the newly cited feature in Klatt. It is also noted that the claim language does not require that the parameter itself is transmitted back to the network from the UE (as the “selection information” is only related to the selected network).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646